FILED
                              NOT FOR PUBLICATION                           AUG 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIO ANTONIO PEREIRA GALVEZ;                     No. 08-70947
et al.,
                                                  Agency Nos. A072-689-457
               Petitioners,                                   A072-689-458
                                                              A072-689-459
  v.                                                          A072-689-460

ERIC H. HOLDER, Jr., Attorney General,
                                                  MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Mario Antonio Pereira Galvez and his family, natives and citizens of

Guatemala, petition for review of the Board of Immigration Appeals’ (“BIA”)

order denying their motion to reopen. We have jurisdiction under 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a motion to reopen, and review de

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791–92 (9th Cir.

2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely because the motion was filed more than 18 months after the

BIA’s final decision, see 8 C.F.R. § 1003.2(c), and petitioners did not establish

prima facie eligibility for relief, see Toufighi v. Mukasey, 538 F.3d 988, 996–97

(9th Cir. 2008) (evidence must demonstrate prima facie eligibility for relief

warranting reopening based on changed country conditions).

      Petitioners’ contention that the BIA failed to consider their eligibility for

relief based on membership in a particular social group or an imputed political

opinion is not supported by the record. Accordingly, petitioners’ due process

claim also fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

error and prejudice for a petitioner to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                           2                                     08-70947